Citation Nr: 1123110	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-07 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left foot nodule (claimed as Ledderhose nodule).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from June 1975 to 1979 and from September 1983 to August 1987, and in the Coast Guard from October 2001 to December 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he has a painful left foot nodule that originated as a result of, or in association with his service-connected Dupuytren's contractures of the hands.  Specifically, the Veteran contends that his left foot nodule appeared as part of the advancement of Dupuytren's diathesis.  

In an October 2008 medical treatment report, Steven Kronlage, M.D., noted that the Veteran was having Dupuytren's in his feet, which was asymptomatic at that point.  Dr. Kronlage diagnosed the Veteran with Dupuytren's diaphysis.

A VA treatment record dated in January 2009 shows that the Veteran was diagnosed as having Ledderhose syndrome.

The Veteran was afforded a VA examination in May 2009, in connection with multiple service connection claims.  The VA examiner noted that the Veteran had a soft nodularity on the plantar aspect of the left foot.  X-rays of the Veteran's foot revealed a tiny spur in the calcaneus, but other findings were normal.  The impression of the examiner was that the Veteran's left foot was normal.  However, the examiner subsequently diagnosed the Veteran with a left foot nodule.  The examiner noted that the nodule was not seen in service and he provided the opinion that the nodule was not caused by, related to, or worsened by the Veteran's Dupuytren's contracture of the hand.  The examiner provided no other rationale for his opinion and he did not address the report from Dr. Kronlage.

The Board finds that the Veteran should be afforded a new VA examination to obtain an adequate opinion as to the nature and etiology of the Veteran's left foot nodule.  In reaching this finding, the Board notes that VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical opinion is considered adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board further notes that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Additionally, on remand, the RO/AMC should make efforts to identify and obtain the Veteran's complete private treatment records with respect to his left foot nodule.  In this regard, the Veteran indicated in a December 2008 statement that he had been seen by a local private physician for his left foot nodule.  He also indicated that Dr. Kronlage had provided the opinion that he had Dupuytren's diathesis that involved his foot, leading to the development of the nodule.  Other than the aforementioned treatment report from Dr. Kronlage, there is no indication that private treatment records have been obtained with respect to any other treatment for, or reference to the Veteran's left foot nodule.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any and all treatment facilities where he has been treated for his left foot nodule and make arrangements to obtain any identified records, to include treatment records from Steven Kronlage, M.D., at Gulf Coast Orthopaedic Specialists.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his currently diagnosed left foot nodule.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should describe and diagnose all current foot disabilities found to be associated with the Veteran's left foot nodule.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed foot disability associated with the Veteran's left foot nodule had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed foot disability associated with the Veteran's left foot nodule is in any way related to the his service-connected Dupuytren's contractures of the hands.  

In providing these opinions, the examiner should specifically address the Veteran's contention that he has Dupuytren's diathesis and not Dupuytren's contractures; his contention that his left foot nodule is a manifestation of the advancement of Dupuytren's diathesis; the October 2008 treatment report from Dr. Kronlage indicating that the Veteran had some Dupuytren's in his feet; and the VA treatment record dated in January 2009 showing an assessment of Ledderhose syndrome.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

